 


114 HR 1116 IH: Medicare Audiology Services Enhancement Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1116 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. Bilirakis (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide comprehensive audiology services to Medicare beneficiaries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Audiology Services Enhancement Act of 2015. 2.Comprehensive audiology services for Medicare beneficiaries (a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— 
(1)in subsection (s)(2)— (A)in subparagraph (EE), by striking and at the end; 
(B)in subparagraph (FF), by adding and at the end; and (C)by adding at the end the following new subparagraph: 
 
(GG)audiology services (as defined in subsection (ll)(3));; and (2)by amending paragraph (3) of subsection (ll) to read as follows: 
 
(3)The term audiology services means only the following services furnished by a qualified audiologist as the audiologist is legally authorized to perform under State law (or the State regulatory mechanism provided by State law), pursuant to an order or referral by a physician, as would otherwise be covered if furnished by a physician: (A)Hearing and balance assessment services. 
(B)Auditory treatment services, including auditory processing and auditory rehabilitation treatment. (C)Vestibular treatment services. 
(D)Intraoperative neurophysiologic monitoring services.. (b)Payment under part B under physician fee schedule for comprehensive audiology servicesSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(GG), before (3),. 
(c)Audiology services performed in hospitals excluded from inpatient hospital servicesSection 1861(b)(4) of the Social Security Act (42 U.S.C. 1395x(b)(4)) is amended by striking and services of a certified registered nurse anesthetist and inserting services of a certified registered nurse anesthetist, and inter-operative neurophysiological monitoring provided by a physician or qualified audiologist (as defined in subsection (ll)(4)(B)). (d)Requirements of serviceSection 1835(a)(2) of the Social Security Act (42 U.S.C. 1395n(a)(2)) is amended— 
(1)in subparagraph (B), by striking and (D) and inserting (D), and (GG); (2)by striking and at the end of subparagraph (E); 
(3)by striking the period at the end of subparagraph (F) and inserting ; and; and (4)by inserting after subparagraph (F) the following new subparagraph: 
 
(G)in the case of outpatient audiology services, (i) such services are or were required because the individual needed the specialized services of a physician or qualified audiologist to furnish such audiology services, (ii) a plan of care for furnishing such services has been established by the physician or qualified audiologist and is submitted to and periodically reviewed by the referring or ordering physician, and (iii) such services are or were furnished while the individual is or was under the care of a physician.. (e)Audiology services included as designated health services for purposes of limitation on certain physician referralsSection 1877(h)(6) of the Social Security Act (42 U.S.C. 1395nn(h)(6)) is amended by adding at the end the following new subparagraph: 
 
(M)Audiology services (as defined in section 1861(ll)(3)).. (f)Participation in MedicareNothing in this section shall be construed to require a qualified audiologist (as defined in section 1861(ll)(4)(B) of the Social Security Act (42 U.S.C. 1395x(ll)(4)(B))) to participate in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(g)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2016.  